DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 24 November 2021 has been entered, leaving claims 1-9, 12-15, 18, 19, and 21-24 pending, of which claims 18, 19, and 21-24 were previously withdrawn.

Election/Restrictions
The pending claims as amended below are allowable, and so the restriction between Groups I-II and Species A-B as set forth in the Office action mailed on 26 January 2021 has been reconsidered pursuant to MPEP § 821.04(a) and is hereby withdrawn. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kurt R. Denniston on 02 February 2022.

The application has been amended as follows: 

1.	(Currently Amended) A method of manufacturing a cellular ceramic structure, the method comprising:
extruding a[ a wet honeycomb extrudate comprising[ partial cell channels adjoining an outer periphery[ thereof, the mixture comprising at least one of a ceramic or ceramic precursor material; and
laser machining the wet extrudate using a laser source to form a laser cut[ completely circumscribing the outer periphery of the wet extrudate[] breaks a partial vacuum forming within the wet extrudate during said extruding by piercing the outer periphery[ to form an opening therethrough exposing the partial cell channels to ambient atmosphere.

2.	(Currently Amended) The method of claim 1, wherein[ exposes the[ partial cell channels to ambient atmosphere therethrough so as to prevent the outer periphery from collapsing on the[ partial cell channels.

 comprising severing a body from the wet extrudate.

4.	(Currently Amended) The method of claim 3, further comprising: drying the body to form a dry green ceramic body; and firing the dry green ceramic body to form a porous ceramic body.

5.	(Currently Amended) The method of claim 1, further comprising mechanically cutting the wet extrudate adjacent to the laser cut to sever a body from the wet extrudate.

6.	(Currently Amended) The method of claim 1, wherein the[ laser cut is formed while moving the laser source in a[ of the extrudate.

7.	(Currently Amended) The method of claim 1, wherein[

8.	(Currently Amended) The method of claim 1, wherein the[ wet extrudate comprises[ intersecting walls forming mutually adjoining cell channels[ extending in a travel direction of the extrudate, the partial cell channels comprising a portion of the mutually adjoining cell channels.

9.	(Currently Amended) The method of claim 1, wherein the laser machining comprises laser cutting the wet extrudate perpendicular to a[ of the extrudate as the extrudate moves.

10-11.	(Previously Cancelled)

12.	(Currently Amended) The method of claim 1, wherein the laser source at least partially revolves about the wet extrudate during the laser machining.
 wherein the laser source is one of a plurality of laser sources circumscribing the wet extrudate[

14.	(Currently Amended) The method of claim 13, wherein at least two of the plurality of laser sources are co-planar in a plane perpendicular to a[ of the extrudate.

15.	(Currently Amended) The method of claim 13, wherein[ laser machining the wet extrudate[ wet extrudate to laser energy from[ the plurality of laser sources[ so as to form the laser cut from a plurality of cuts corresponding to the plurality of laser sources in adjacent segments of[

16-17.	(Previously Cancelled)

18.	(Rejoined - Currently Amended) The method of claim 1[
 wherein the wet extrudate is a green ceramic extrudate[

19.	(Canceled) 

20. 	(Previously Cancelled) 

21-24.	(Canceled) 

25.	(New) The method of claim 1, wherein the wet extrudate comprises greater than 10% water by weight.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: While it is generally known to manufacturing a honeycomb article by extrusion of ceramic or ceramic precursor material followed by cutting by a mechanical or laser cutting device, and while it is generally known to perform extrusion and subsequent cutting in a manner preventing distortion of an extruded material, the prior art of record does not teach or fairly suggest the claimed combination of steps and features, in particular whereby the claimed extruding is performed to form the claimed wet honeycomb extrudate comprising the claimed partial cell channels, with the claimed laser machining being performed of the wet extrudate using the claimed laser source to form the claimed laser cut completely circumscribing the outer periphery of the claimed extrudate, the laser cut breaking a partial vacuum forming within the extrudate during said extruding by piercing the outer periphery to form the claimed opening so as to expose the partial cell channels to surrounding ambient atmosphere.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atul P. Khare whose telephone number is (571)270-7608. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571) 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Atul P. Khare/Primary Examiner, Art Unit 1742